Citation Nr: 1134704	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle disability

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from February 1994 to April 1995, and from September 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a November 2007 rating decision of the Philadelphia, Pennsylvania, RO.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Philadelphia, Pennsylvania, in April 2011.  A transcript of this proceeding has been associated with the claims file.  At the hearing, the Veteran submitted evidence along with a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back during a period of active duty for training (ACDUTRA) on April 7, 2001.  He has submitted a hospital report from that date that shows that he was seen in the emergency room with complaints of back strain incurred during "National Guard duty" that day.  Suspected low back strain was noted.  The record contains more recent diagnoses of chronic low back pain with radiculopathy, and an EMG report dated in June 2006 noted evidence of L4-5 radiculopathy on the left side.  A VA physician's assistant's note dated in January 2011 stated that the Veteran's current back disability was most likely related to his military career.  It does not appear that the RO has confirmed whether the Veteran was on ACDUTRA on April 7, 2011, nor has the Veteran been provided with a VA examination with an opinion as to whether any current back pathology is related to an inservice injury.

The Veteran also contends that he injured his left ankle in service.  Private medical records dated in May 2003 and June 2003 (during his second period of active duty) show references to tendonitis of the ankles and bilateral early degenerative joint disease of the ankles.  A VA examination in January 2009 noted chronic left ankle sprain with osseous excrescence, however the examiner did not provide an opinion as to whether the current disability was related to the Veteran's periods of service.

The Veteran was diagnosed with diabetes mellitus, type II, in November 2004.  He testified before the undersigned that he lost significant weight prior to the diagnosis.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  The record raises the question of whether the Veteran's diabetes mellitus was present during his second period of active duty or within one year following his separation from that period of service.  A VA examination is necessary in order to assess the likely onset of the condition.  

Finally, the Veteran testified that he had been found disabled by the Social Security Administration (SSA).  Copies of the disability determination and any medical records considered by the SSA should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's reserve service, including when reserve or National Guard service began and ended, as well as clearly delineating the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Specifically, the Veteran's status on April 7, 2001, should be documented.  Reports of retirement points are not sufficient to meet the requirements of this remand order. A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is required.  

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered. Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the disabilities of the back and left ankle.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that the any currently diagnosed back and left ankle disabilities had their onset during active service or a period of ACDUTRA or are related to any in-service disease or injury.

A detailed rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of diabetes mellitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that diabetes mellitus had its onset during active military service or within one year of the Veteran's release from his final period of active service on August 22, 2003.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

5.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


